   Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 1 of 24. PageID #: 1




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


  ROBERTA LINDENBAUM, individually                   Case No.: 1:20-cv-2731
  and on behalf of all others similarly situated,

                 Plaintiff,

          v.

  DIRECT ENERGY SERVICES LLC, a
  Delaware limited liability company, and
  JOHN DOE CORPORATIONS 1-10,

                 Defendants.


                           CLASS ACTION COMPLAINT
                          AND DEMAND FOR JURY TRIAL

       Plaintiff Roberta Lindenbaum (“Lindenbaum” or “Plaintiff”) brings this Class

Action Complaint and Demand for Jury Trial (“Complaint”) against Defendants Direct

Energy Services LLC (“Direct Energy”) and John Doe Corporations 1-10, ((“John Doe

Corporations”) (collectively the “Defendants”)) to: (1) stop their practice of placing calls

using “an artificial or prerecorded voice” to the residential landline telephones of

consumers nationwide without their prior express written consent; (2) stop Defendants

from calling consumers who are registered on the National Do Not Call Registry; and (3)

obtain redress for all persons injured by their conduct. Plaintiff Lindenbaum, for her

Complaint, alleges as follows upon personal knowledge as to herself and her own acts

and experiences, and, as to all other matters, upon information and belief, including

investigation conducted by her attorneys.
   Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 2 of 24. PageID #: 2




                                          PARTIES

          1.    Plaintiff Roberta Lindenbaum is a natural person and resident of

Cuyahoga County, Ohio.

          2.    Defendant Direct Energy is a limited liability company organized and

existing under the laws of the State of Delaware. Direct Energy systemically and

continuously conducts business throughout this District, the State of Ohio, and the United

States. Direct Energy is registered to do business in Ohio with the Secretary of State and

the Public Utility Commission. Direct Energy can be served through its registered agent,

Corporate Creations Network Inc., located at 119 E. Court Street, Cincinnati Ohio 45202.

          3.    John Doe Corporation 1 is a vendor or subcontractor of Direct Energy that

did not identify itself on the initial call Plaintiff received on her residential landline

telephone, described further below. The true identity of John Doe Corporation 1 will be

revealed during discovery and Plaintiff will amend, or seek leave to amend, this

Complaint at that time if necessary.

          4.    John Doe Corporation 2 is a vendor or subcontractor of Direct Energy that

did not identify itself on the second call Plaintiff received on her residential landline,

described further below. The true identity of John Doe Corporation 2 will be revealed

during discovery and Plaintiff will amend, or seek leave to amend, this Complaint at that

time if necessary. John Doe Corporation 1 and John Doe Corporation 2 may be the same

entity.

          5.    John Doe Corporations 3 through 10 are additional vendors or

subcontractors of Direct Energy that are currently unknown to Plaintiff but whose




                                                2
   Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 3 of 24. PageID #: 3




identities may become known during discovery. Plaintiff will amend, or seek leave to

amend, this Complaint to name these additional parties if necessary.

                             JURISDICTION AND VENUE

        6.     This Court has jurisdiction over the subject matter of this action under 28

U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq. (the “TCPA”), which is a federal statute.

        7.     This Court has personal jurisdiction over Defendants because Defendants

solicit significant consumer business in this District, Direct Energy has entered into

contracts in this District, and a significant portion of the unlawful conduct alleged in this

Complaint occurred in, and/or was directed, to this District. Specifically, Plaintiff

received the prerecorded calls at issue on her residential landline telephone, in this

District.

        8.     Venue is proper in this District under 28 U.S.C. § 1391(b) because Direct

Energy conducts a significant amount of business within this District and because the

wrongful conduct giving rise to this case occurred in, and/or was directed to, this District.

Venue is additionally proper because Plaintiff resides in this District.

                        COMMON ALLEGATIONS OF FACT

        9.     Direct Energy is a certified supplier in the Ohio Energy Choice Program,

offering electricity and natural gas to consumers in Ohio.

        10.    In recent years, energy suppliers such as Direct Energy have turned to

unsolicited telemarketing as a way to increase their customer base. Widespread

telemarketing is a primary method by which Direct Energy solicits new customers.




                                              3
     Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 4 of 24. PageID #: 4




         11.     John Doe Corporations 1-10 initiated prerecorded telemarketing calls to

the residential landline telephone numbers of Plaintiff and the Classes to promote Direct

Energy in violation of the TCPA. Direct Energy, or one of Direct Energy’s vendors, hired

John Doe Corporations 1-10 to originate new customers, making Direct Energy liable for

their illegal telemarketing conduct.

         12.     The TCPA prohibits companies, such as Direct Energy, from placing calls

using an artificial or prerecorded voice (“prerecorded calls”) when making calls to

residential landline telephones without first obtaining consent.

         13.     Direct Energy has violated, and continues to violate, the TCPA and its

implementing regulations by placing, or having placed on its behalf, prerecorded calls to

residential landline telephone subscribers (a) who have not expressly consented to

receiving such calls and/or (b) who have expressly requested not to receive such calls.

         14.     As Congress recognized:

         Many customers are outraged over the proliferation of intrusive, nuisance
         calls to their homes from telemarketers…. Banning such automated or
         prerecorded telephone calls to the home, except when the receiving party
         consents to receiving the call or when such calls are necessary in an
         emergency situation affecting the health and safety of the consumer, is the
         only effective means of protecting telephone consumers from this
         nuisance and privacy invasion.1

         15.     Senator Larry Pressler, one of the original drafters of the TCPA, explained

the need for the TCPA by observing that “[u]nlike other communications media, the

telephone commands our instan[t] attention. Junk mail can be thrown away. Television

commercials can be turned off. The telephone demands to be answered.” 137 Cong. Rec.

S18785 (daily ed. Nov. 27, 1991) (statement of Sen. Pressler).



1
    Pub. L. No. 102-243 § 2(6, 12) (1991), codified at 47 U.S.C. § 227.
                                              4
    Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 5 of 24. PageID #: 5




       16.     As explained by the Federal Communications Commission (“FCC”)2, the

TCPA requires “prior express written consent for all autodialed or prerecorded

telemarketing calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-

278, FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

       17.     Yet, in violation of this rule, Defendants fail to obtain any prior express

written consent to place prerecorded calls to consumers’ residential landline telephone

numbers.

       18.     Consumer complaints about Direct Energy’s invasive and repetitive calls

are legion. As a sample, consumers have complained as follows:

       •       Calls ALL DAY EVERYDAY!!! I literally get at least 6 to 7 calls a day.3
       •       they call like 12 times a day.4
       •       They call me about 6 to 8 times a day; used to be more, but they will call 2
               or 3 times back to back. Never a voicemail.5
       •       They don't stop calling even after you answer and say you are not
               interested.6
       •       I have blocked them for months and they keep calling and harassing me.7
       •       Horrible business. They’ve been calling me non stop, saying they are my
               energy company (they are not) or that they are my energy provider (they
               are not) and that my contract needs renewed. Several different employees
               have called all with different stories and methods of trying to get me to
               switch over to them. They quote different rates every time. Nothing about
               them seems legit. They have no scruples no morals. One dude even said if
               I didn’t switch over to them he’d cut off my power and charge me a $175
               disconnection fee. Again, they aren’t my supplier. He was trying to scare
               me of course.8

2
  The FCC is the federal agency given the administrative authority to interpret and
enforce the TCPA. 47 U.S.C. § 227(b)(2).
3
  https://800notes.com/Phone.aspx/1-855-255-6531/2
4
  Id.
5
  Id.
6
  Id.
7
  https://www.bbb.org/us/tx/houston/profile/electric-companies/direct-energy-lp-0915-
16000037/customer-reviews
8
  Id.
                                             5
     Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 6 of 24. PageID #: 6




         •      It is Direct Energy, which started calling from various caller ID's a few
                weeks ago. 9
         •      Left 3 voicemails in a 2 hour span saying to call back with a copy of my
                electric bill to see if I qualify for special offers.10

         19.    In response to the liability risk associated with the TCPA, numerous

commercially available services exist to help companies that call others using

prerecorded voices, such as Defendants, to identify telephone numbers that are on the

Nation Do Not Call Registry or are cellular subscribers and otherwise ensure that calls

are only made to consenting consumers. For instance, companies such as Infutor,

Nextmark List, and Contact Center Compliance advertise their ability to instantly identify

and flag disconnected telephone numbers from cellular telephone number data lists on a

recurring basis (such as weekly or monthly). This type of service can identify

disconnected numbers before they are recycled, thereby alerting mobile marketers that

any consent associated with those telephone numbers has been terminated.

         20.    Despite the FCC’s ruling, the industry guidelines, and the commercial

availability of programs that help callers filter out non-consenting numbers, Defendants

fail to take the necessary steps to ensure that their prerecorded calls are placed only to

consenting recipients.

         21.    Rather, in an effort to increase revenue and skirt additional costs,

Defendants simply ignore the law when contacting individuals via prerecorded calls to

their residential landline telephones.




9
    https://800notes.com/Phone.aspx/1-872-772-2549
10
     https://800notes.com/Phone.aspx/1-419-424-0717
                                              6
     Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 7 of 24. PageID #: 7




        22.    Indeed, Direct Energy, and its affiliates, have been sued more than two

dozen times before for alleged TCPA violations.11

        23.    Direct Energy, and its affiliates, have also faced a number of state

regulatory investigations and allegations regarding their marketing practices. See e.g.

PURA Investigation into Direct Energy Services, LLC’s Trade Practices – Audit of

Marketing, PUC Docket 13-07-17 ($1.5 million fine and settlement in 2019 was reported

as the largest Connecticut’s Public Utilities Regulatory Authority has ever imposed on an

electric supplier, and additionally prohibited Direct Energy for a period of time from

enrolling new customers and required Direct Energy to undergo a compliance audit);




11
   See Mathias v. Direct Energy, LP, Case No. 1:14-cv-00999 (D. Colo. filed Apr. 8,
2014); Badillo v. Direct Energy, LP, Case No. 4:16-cv-01441 (S.D. Tex. filed May 23,
2016); Groves v. Direct Energy, LP, Case No. 4:16-cv-02143 (S.D. Tex. filed July 19,
2016); Getso v. Direct Energy, LP, Case No. 3:16-cv-02142 (N.D. Tex. filed July 25,
2016); Velar v. Direct Energy Services, LLC, Case No. 1:17-cv-00176 (N.D. Ind. Filed
Apr. 24, 2017); Aronson v. Direct Energy, Case No. GD-17-016675 (Allegheny County
C.P. filed Dec. 6, 2017); Dickson v. Direct Energy, LP, Case No. 5:18-cv-00182 (N.D.
Ohio filed Jan. 24, 2018); Gomez v. Direct Energy, LP, Case No. 1:18-cv-00301 (M.D.
Pa. filed Feb. 6, 2018); Shackelford v. Direct Energy LP, Case No. 4:18-cv-02727 (S.D.
Tex. filed Aug. 8, 2018); Hunter v. Direct Energy Services, LLC, Case No. 4:18-cv-
00612 (E.D. Tex. filed Aug. 24, 2018); Shelton v. Direct Energy, LP, Case No. 2:18-cv-
04375 (E.D. Pa. filed Oct. 9, 2018); Causevic v. Direct Energy Services, LLC, Case No.
1:18-cv-07176 (N.D. Ill. filed Oct. 26, 2018); Burk v Direct Energy, LP, Case No. 4:19-
cv-663 (S.D. Tex. filed Feb. 25, 2019); Garcia v Direct Energy, LP, Case No. 3:19-cv-
531 (N.D. Tex. filed Mar. 4, 2019); Harris v. Direct Energy Services, LLC, Case No.
2:19-cv-02082 (C.D. Ill. filed April 8, 2019); Perrong v. Direct Energy, LP, Case No.
2:19-cv-02373 (E.D. Pa. filed May 31, 2019); Murphy v. Direct Energy Services, LLC,
Case No. 3:19-cv-01454 (N.D. Tex. filed June 19, 2019); Bogan v Direct Energy, LP,
Case No. 5:19-cv-379 (E.D.N.C. filed Aug. 28, 2019); Fulwiley v. Direct Energy
Services, LLC, Case No. 1:19-cv-07495 (N.D. Ill. filed Nov. 13, 2019); Maglione v.
Direct Energy, LP, Case No. 4:19-cv-04663 (S.D. Tex. filed Nov. 27, 2019); McDermet
v. National Gas & Electric, LLC, Case No. 1:19-cv-12620 (D. Mass. filed Dec. 31,
2019); Katilas v. Direct Energy, LP, Case No. 2:20-cv-01323 (E.D. Pa. filed Mar. 6,
2020); Shelton v. Direct Energy, LP, Case No. 2:20-cv-03966 (E.D. Pa. filed Aug. 11,
2020); Schweitzer v. Direct Energy, LP, Case No. 2:20-cv-04436 (E.D. Pa. filed Sep. 10,
2020).
                                             7
   Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 8 of 24. PageID #: 8




Commission’s Own Motion re: Direct Energy Services, LLC, Case No. U-18121 (2017

settlement with Michigan Public Service Commission over consumer sales practices and

agent oversight issues); In the Matter of the Complaint of the Staff of the Public Service

Commission v. Direct Energy Services, LLC, Case No. 9614 (Second Amended

Complaint filed by Maryland’s Public Service Commission on Oct. 16, 2019 alleges

various telephone and in-person sales practices that violate Maryland’s consumer

protection laws).

       24.     Defendants know or should know that their prerecorded calls are placed to

non-consenting residential landline telephone subscribers. Ultimately, Defendants are

responsible for verifying telephone number ownership and obtaining consent before

placing prerecorded calls to residential landline telephone subscribers.

       25.     Defendants were, and are, aware that their unsolicited prerecorded calls

were, and are, unauthorized as they fail to obtain prior express written consent before

placing those calls to consumers. Ultimately, consumers are forced to bear the costs of

receiving these unsolicited prerecorded calls.

       26.     By placing the unsolicited prerecorded calls at issue in this Complaint,

Defendants caused Plaintiff and the other members of the Classes actual harm and

cognizable legal injury. This includes the aggravation, nuisance, and invasions of privacy

that result from the sending and receipt of such prerecorded calls, a loss of value realized

for the monies consumers paid to their carriers for the receipt of such prerecorded calls,

and a loss of the use and enjoyment of their phones, including wear and tear to the related

data, memory, software, hardware, and battery components, among other harms.




                                             8
   Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 9 of 24. PageID #: 9




       27.     In response to Defendants’ unlawful conduct, Plaintiff filed this action

seeking (a) an injunction requiring Defendants to cease all unsolicited prerecorded calling

activities and, (b) an award of actual or statutory damages to the members of the Classes

under the TCPA, together with costs and reasonable attorneys’ fees.

          FACTS SPECIFIC TO PLAINTIFF ROBERTA LINDENBAUM

       28.     Plaintiff Lindenbaum is the registered account owner and regular user of a

residential landline telephone number 216-xxx-5581.

       29.     The 5581 telephone number has been registered on the National Do Not

Call Registry since August 31, 2003.

       30.     On November 29, 2020 at 6:13 pm, Plaintiff received an unsolicited, pre-

recorded phone call on her residential landline telephone from, or on behalf, of

Defendants.

       31.     The November 29, 2020 call used a pre-recorded voice and stated that

John Doe Corporation 1 was calling to offer Plaintiff energy services.

       32.     Plaintiff pressed “1” to speak with a live person and was connected with

one of John Doe Corporation 1’s telephone representatives.

       33.     John Doe Corporation 1’s phone representative asked Plaintiff for her

billing account number and asked if Plaintiff received any government assistance with

her utility bill and confirmed that Defendant Direct Energy would be the energy supplier.

       34.     On December 2, 2020 at 7:39 pm Plaintiff received a second unsolicited,

pre-recorded phone call on her residential landline telephone from, or on behalf, of

Defendants.




                                             9
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 10 of 24. PageID #: 10




        35.    Again, just like before, Plaintiff pressed “1” to speak with a live person

and was connected with one of John Doe Corporation 2’s telephone representatives.

        36.    John Doe Corporation 2’s phone representative asked Plaintiff for her

billing account number and asked if Plaintiff received any government assistance with

her utility bill and confirmed that Defendant Direct Energy would be the energy supplier.

        37.    Plaintiff was annoyed and inconvenienced by these multiple, unwanted

invasions of her privacy on her residential landline, forcing her to spend time and effort

to determine exactly who was attempting to solicit her and for what, and to get them to

stop.

        38.    Plaintiff has never provided prior express written consent to Defendants to

receive prerecorded calls to her on the 216-xxx-5581 landline number.

        39.    Defendants failed to obtain prior express written consent that included, as

required by 47 C.F.R. § 64.1200(f)(8)(i) a “clear and conspicuous” disclosure informing

the person signing that:

        (A) By executing the agreement, such person authorizes the seller to
        deliver or cause to be delivered to the signatory telemarketing calls using
        an automatic telephone dialing system or an artificial or prerecorded
        voice; and

        (B) The person is not required to sign the agreement (directly or
        indirectly), or agree to enter into such an agreement as a condition of
        purchasing any property, goods, or services.

        40.    By placing the prerecorded calls as alleged herein, Defendants have

caused consumers actual harm in the form of annoyance, nuisance, and invasion of

privacy. In addition, the prerecorded calls disturbed Plaintiff’s use and enjoyment of her

residential phone, in addition to the wear and tear on the phone’s hardware (including the

phone’s battery).

                                             10
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 11 of 24. PageID #: 11




        41.    In order to redress these injuries, Plaintiff, on behalf of herself and the

other members of the Classes, brings suit under the Telephone Consumer Protection Act,

47 U.S.C. § 227, et seq., which prohibits unsolicited prerecorded calls to residential

landline telephones.

        42.    On behalf of the Classes, Plaintiff seeks an injunction requiring

Defendants to cease all unsolicited pre-recorded calling activities and an award of actual

or statutory damages to the class members, together with costs and reasonable attorneys’

fees.

        DIRECT ENERGY’S LIABILITY FOR TELEMARKETING CALLS

        43.    Direct Energy is a “person,” as defined by 47 U.S.C. § 153(39).

        44.    The FCC is tasked with promulgating rules and orders related to

enforcement of the TCPA. See 47 U.S.C. § 227(b)(2).

        45.    The FCC has explained that its “rules generally establish that the party on

whose behalf a solicitation is made bears ultimate responsibility for any violations.” See

In re Rules & Regulations Implementing the TCPA, 10 FCC Rcd. 12391, 12397 (1995).

        46.    In its January 4, 2008 ruling, the FCC reiterated that a company on whose

behalf a telephone call is made bears the responsibility for any violations. In re Rules and

Regulations Implementing the TCPA, CG Docket No. 02-278, FCC 07-232, Declaratory

Ruling, ¶ 10 (Jan. 4, 2008) (specifically recognizing “on behalf of” liability in the context

of an autodialed or prerecorded message call sent to a consumer by a third party on

another entity’s behalf under 47 U.S.C. § 227(b)).




                                             11
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 12 of 24. PageID #: 12




       47.       On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers such as Direct Energy may not avoid liability by outsourcing

telemarketing:

       [A]llowing the seller to avoid potential liability by outsourcing its
       telemarketing activities to unsupervised third parties would leave
       consumers in many cases without an effective remedy for telemarketing
       intrusions. This would particularly be so if the telemarketers were
       judgment proof, unidentifiable, or located outside the United States, as is
       often the case. Even where third-party telemarketers are identifiable,
       solvent, and amenable to judgment limiting liability to the telemarketer
       that physically places the call would make enforcement in many cases
       substantially more expensive and less efficient, since consumers (or law
       enforcement agencies) would be required to sue each marketer separately
       in order to obtain effective relief. As the FTC noted, because “[s]ellers
       may have thousands of ‘independent’ marketers, suing one or a few of
       them is unlikely to make a substantive difference for consumer privacy.”

In re Joint Petition Filed by DISH Network, 28 FCC Rcd. 6574, 6588 (¶ 37) (2013)

(“May 2013 FCC Ruling”) (internal citations omitted).

       48.       More specifically, the May 2013 FCC Ruling held that, even in the

absence of evidence of a formal contractual relationship between the seller and the

telemarketer, a seller is liable for telemarketing calls if the telemarketer “has apparent (if

not actual) authority” to make the calls. Id. at 6586 (¶ 34).

       49.       The May 2013 FCC Ruling rejected a narrow view of TCPA liability,

including the assertion that a seller’s liability requires a finding of formal agency and

immediate direction and control over the third-party who placed the telemarketing call.

Id. at 6587 n.107.

       50.       The May 2013 FCC Ruling further clarifies the circumstances under

which a telemarketer has apparent authority:

       [A]pparent authority may be supported by evidence that the seller allows
       the outside sales entity access to information and systems that normally

                                              12
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 13 of 24. PageID #: 13




         would be within the seller’s exclusive control, including: access to
         detailed information regarding the nature and pricing of the seller’s
         products and services or to the seller’s customer information. The ability
         by the outside sales entity to enter consumer information into the seller’s
         sales or customer systems, as well as the authority to use the seller’s trade
         name, trademark and service mark may also be relevant. It may also be
         persuasive that the seller approved, wrote or reviewed the outside entity’s
         telemarketing scripts. Finally, a seller would be responsible under the
         TCPA for the unauthorized conduct of a third-party telemarketer that is
         otherwise authorized to market on the seller’s behalf if the seller knew (or
         reasonably should have known) that the telemarketer was violating the
         TCPA on the seller’s behalf and the seller failed to take effective steps
         within its power to force the telemarketer to cease that conduct.

Id. at 6592 (¶ 46)

         51.    Direct Energy is legally responsible for ensuring that the company that

made the calls complied with the TCPA, even if Direct Energy did not itself make the

calls.

         52.    Direct Energy knowingly and actively accepted business that originated

through the illegal telemarketing calls from the company that made the calls.

         53.    In fact, Direct Energy accepted the business stemming from illegal calls

made by the John Doe Corporation Defendants even though it had previously received

complaints alleging that the third parties working on its behalf were violating the TCPA.

         54.    Despite these facts, Direct Energy has continued to fail to monitor the

third parties operating on its behalf.

         55.    By hiring a company to make calls on its behalf, Direct Energy

“manifest[ed] assent to another person … that the agent shall act on the principal’s behalf

and subject to the principal’s control” as described in the Restatement (Third) of Agency.

         56.    Moreover, Direct Energy maintained interim control over the actions of

the party that made the calls.



                                              13
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 14 of 24. PageID #: 14




       57.     For example, Direct Energy had absolute control over whether, and under

what circumstances, it would accept a customer.

       58.     Furthermore, Direct Energy had day-to-day control over the actions of the

calling party, including the ability to prohibit it from using a pre-recorded message to

contact potential customers of Direct Energy.

       59.     Additionally, Direct Energy restricted the geographic location of the calls

made by the company promoting Direct Energy.

       60.     Direct Energy also gave interim instructions to the company that made the

calls by providing the volume of calling and contracts it would purchase.

       61.     Moreover, Direct Energy instructed the calling party to transfer potential

customers over to a third-party verification company that Direct Energy had hired to

complete the sign-up process.

       62.     In other words, Direct Energy allows its vendors to bind Direct Energy in

contract following an illegal telemarketing call, such as the ones Plaintiff received.

       63.     Finally, the May 2013 FCC Ruling states that called parties may obtain

“evidence of these kinds of relationships … through discovery, if they are not

independently privy to such information.” Id. at 6592-593 (¶ 46). Moreover, evidence of

circumstances pointing to apparent authority on behalf of the telemarketer “should be

sufficient to place upon the seller the burden demonstrating that a reasonable consumer

would not sensibly assume that the telemarketer was acting as the seller’s authorized

agent.” Id. at 6593 (¶ 46).




                                             14
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 15 of 24. PageID #: 15




                               CLASS ALLEGATIONS

       64.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure

23(b)(2) and 23(b)(3) on behalf of herself and all others similarly situated and seeks

certification of the following Classes:

       Robocall Residential Landline Telephone No Consent Class: All
       persons in the United States who from a date four years prior to the filing
       of the initial complaint to the present: (1) Defendants (or a third person
       acting on behalf of Defendants) called; (2) on the person’s residential
       landline telephone number using an artificial or prerecorded voice; and (3)
       for whom Defendants lacked prior express consent to call that residential
       landline telephone number at the time the call was made.

       Do Not Call Registry Class: All persons in the United States who from a
       date four years prior to the filing of the initial Complaint to the present: (1)
       Defendants (or a third person acting on behalf of Defendants) called more
       than one time on his/her residential telephone number; (2) within any 12-
       month period (3) where the residential telephone number had been listed
       on the National Do Not Call Registry for at least thirty days; (4) for the
       purpose of selling Direct Energy’s products and services; and (5) for
       whom Defendants lacked prior express consent to call that residential
       telephone number at the time the call was made.

       65.     The following people are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendants,

Defendants’ subsidiaries, parents, successors, predecessors, and any entity in which the

Defendants or their parents have a controlling interest, and its current or former

employees, officers and directors; (3) persons who properly execute and file a timely

request for exclusion from the Classes; (4) persons whose claims in this matter have been

finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and

Defendants’ counsel; and (6) the legal representatives, successors, and assigns

of any such excluded persons.




                                             15
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 16 of 24. PageID #: 16




        66.     Plaintiff anticipates the need to amend the definition of the Classes

following class discovery, including discovery revealing the manner by which

Defendants claim they obtained prior express consent to place autodialed and/or pre-

recorded calls to the Plaintiff.

        67.     Numerosity: The exact number of members within the Classes is

unknown and not available to Plaintiff at this time, but it is clear that individual joinder is

impracticable. On information and belief, Defendants have placed unsolicited calls to

hundreds or thousands of consumers who fall into the definition of the Classes. Members

of the Classes can be identified through Defendants’ records.

        68.     Typicality: Plaintiff’s claims are typical of the claims of other members of

the Classes in that Plaintiff and the members of the Classes sustained damages arising out

of Defendants’ uniform wrongful conduct, namely their unauthorized telemarketing calls.

Plaintiff is a member of the Classes defined herein, and if Plaintiff is able to recover for

the claims set forth in this Complaint, then the other members of the Classes will have a

right to recover as well.

        69.     Adequate Representation: Plaintiff will fairly and adequately represent

and protect the interests of the Classes and has retained counsel competent and

experienced in complex class actions, including class actions under the TCPA and related

statutes. Plaintiff has no conflicts with, or interests antagonistic to, those of the Classes,

and Defendants have no defenses unique to Plaintiff.

        70.     Commonality and Predominance: There are many questions of law and

fact common to the claims of Plaintiff and the Classes, and those questions predominate




                                              16
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 17 of 24. PageID #: 17




over any questions that may affect individual members of the Classes. Common

questions for the Classes include, but are not necessarily limited to the following:

   a) Whether John Doe Corporations 1 and 2 made calls with a prerecorded message;

   b) Whether Defendants’ conduct constitutes a violation of the TCPA;

   c) Whether Direct Energy is liable for the conduct of their third-party vendors;

   d) Whether members of the Robocall Residential Landline No Consent Class are

       entitled to statutory and treble damages based on the willfulness of Defendants’

       conduct;

   e) Whether Defendants obtained prior express consent to contact any class members;

   f) Whether Defendants’ calls constitute telemarketing or were dual purpose

       messages; and

   g) To the extent Defendants’ conduct does not constitute telemarketing, whether

       Defendants obtained prior express oral consent to contact any class members.

       71.     Superiority: This case is also appropriate for class certification because

class proceedings are superior to all other available methods for the fair and efficient

adjudication of this controversy. Joinder of all parties is impracticable, and the damages

suffered by the individual members of the Classes will likely be relatively small,

especially given the burden and expense of individual prosecution of the complex

litigation necessitated by Defendants’ actions. Thus, it would be virtually impossible for

the individual members of the Classes to obtain effective relief from Defendants’

misconduct. Even if members of the Classes could sustain such individual litigation, it

would still not be preferable to a class action. Individual litigation would increase the

delay and expense to all parties due to the complex legal and factual controversies



                                             17
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 18 of 24. PageID #: 18




presented in this Complaint. By contrast, a class action presents far fewer management

difficulties and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single Court. Economies of time, effort and expense will

be fostered and uniformity of decisions ensured.

       72.      Adequate notice can be given to the members of the Classes directly using

information maintained in Defendants’ records or through notice by publication.

                              FIRST CAUSE OF ACTION
                          Telephone Consumer Protection Act
                              (Violation of 47 U.S.C. § 227)
    (On Behalf of Plaintiff and the Robocall Residential Landline No Consent Class)

       73.      Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

       74.      Defendants and/or their agents placed unsolicited calls to residential

landline telephone numbers belonging to Plaintiff and the other members of the Robocall

Residential Landline No Consent Class.

       75.      These calls were made without the prior express written consent of the

Plaintiff and the other members of the Robocall Residential Landline No Consent Class

to receive such calls.

       76.      These calls, including those to Plaintiff, utilized an artificial or

prerecorded voice.

       77.      To the extent prior written express consent was required, Defendants

failed to obtain prior written express consent that disclosed to the consumer that agreeing

to receive pre-recorded calls was not a condition of purchase or use of any goods or

service. Neither was oral consent provided.




                                               18
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 19 of 24. PageID #: 19




       78.      To the extent Direct Energy’s agent, John Doe Corporations 1-10, placed

the calls at issue, Direct Energy’s agent acted with actual or apparent authority and/or in

accordance with a contract between Direct Energy and its agent, John Doe Corporations

1-10. Direct Energy’s agent acted under Direct Energy’s control and for Direct Energy’s

benefit and/or with Direct Energy’s knowledge and approval. Direct Energy controlled its

agent and knew about, and received the benefits of, the agent’s calling activities. Direct

Energy ratified the agent’s conduct with respect to the placing of such calls.

       79.      Defendants have, therefore, violated 47 U.S.C. § 227(b)(1)(B). As a result

of Defendants’ conduct, Plaintiff and the other members of the Robocall Residential

Landline No Consent Class are each entitled to, under 47 U.S.C. § 227(b)(3)(B), a

minimum of $500.00 in damages for each violation of such act.

       80.      In the event that the Court determines that Defendants’ conduct was

willfull and knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of

statutory damages recoverable by Plaintiff and the other members of the Robocall

Residential Landline No Consent Class.

                             SECOND CAUSE OF ACTION
                          Telephone Consumer Protection Act
                              (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff and the Do Not Call Registry Class)

       81.      Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

       82.      47 U.S.C. § 227(c)(5) provides that any “person who has received more

than one telephone call within any 12-month period by or on behalf of the same entity in

violation of the regulations prescribed under this subsection may” bring a private action

based on a violation of said regulations. Those regulations were promulgated to protect

                                              19
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 20 of 24. PageID #: 20




telephone subscribers’ privacy rights to avoid receiving telephone solicitations to which

they object.

       83.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides

that “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential

telephone subscriber who has registered his or her telephone number on the national do-

not-call registry of persons who do not wish to receive telephone solicitations that is

maintained by the federal government.”

       84.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable

to any person or entity making telephone solicitations or telemarketing calls to wireless

telephone numbers to the extent described in the Commission’s Report and Order, CG

Docket No. 02-278, FCC 03-153, ‘Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991,’” which the Report and Order, in turn, provides as

follows:

       The Commission’s rules provide that companies making telephone
       solicitations to residential telephone subscribers must comply with time of
       day restrictions and must institute procedures for maintaining do-not-call
       lists. For the reasons described above, we conclude that these rules apply
       to calls made to wireless telephone numbers. We believe that wireless
       subscribers should be afforded the same protections as wireline
       subscribers.

       85.     47 C.F.R. § 64.1200(d) further provides that:

       [n]o person or entity shall initiate any call for telemarketing purposes to a
       residential telephone subscriber unless such person or entity has instituted
       procedures for maintaining a list of persons who request not to receive
       telemarketing calls made by or on behalf of that person or entity. The
       procedures instituted must meet the following minimum standards:

       (1) Written policy. Persons or entitles making calls for telemarketing
       purposes must have a written policy, available upon demand, for
       maintaining a do-not-call list.



                                              20
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 21 of 24. PageID #: 21




       (2) Training of personnel engaged in telemarketing. Personnel engaged in
       any aspect of telemarketing must be informed and trained in the existence
       and use of the do-not-call list.

       (3) Recording, disclosure of do-not-call requests. If a person or entity
       making a call for telemarketing purposes (or on whose behalf such a call is
       made) receives a request from a residential telephone subscriber not to
       receive calls from that person or entity, the person or entity must record the
       request and place the subscriber’s name, if provided, and telephone number
       on the do-not-call list at the time the request is made. Persons or entities
       making calls for telemarketing purposes (or on whose behalf such calls are
       made) must honor a residential subscriber’s do-not-call request within a
       reasonable time from the date such request is made. This period may not
       exceed thirty days from the date of such request . . . .

       (4) Identification of sellers and telemarketers. A person or entity making a
       call for telemarketing purposes must provide the called party with the name
       of the individual caller, the name of the person or entity on whose behalf
       the call is being made, and a telephone number or address at which the
       person or entity may be contacted. The telephone number provided may not
       be a 900 number or any other number for which charges exceed local or
       long distance transmission charges.

       (5) Affiliated persons or entities. In the absence of a specific request by the
       subscriber to the contrary, a residential subscriber’s do-not-call request shall
       apply to the particular business entity making the call (or on whose behalf
       a call is made), and will not apply to affiliated entities unless the consumer
       reasonably would expect them to be included given the identification of the
       caller and the product being advertised.

       (6) Maintenance of do-not-call lists. A person or entity making calls for
       telemarketing purposes must maintain a record of a consumer’s request not
       to receive further telemarketing calls. A do-not-call request must be
       honored for 5 years from the time the request is made.

       86.     Defendants violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be

initiated, telephone solicitations to residential telephone subscribers such as Plaintiff and

the Do Not Call Registry Class members who registered their respective telephone

numbers on the National Do Not Call Registry, a listing of persons who do not wish to

receive telephone solicitations that is maintained by the federal government. These




                                             21
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 22 of 24. PageID #: 22




consumers requested to not receive calls from Defendant, as set forth in 47 C.F.R. §

64.1200(d)(3).

       87.       Defendants also violated 47 C.F.R. § 64.1200(d) by failing to have a

written policy of dealing with do not call requests, by failing to inform or train its

personnel involved in any aspect of telemarketing regarding any do not call list, and by

failing to record and honor do not call requests.

       88.       Defendants placed more than one unsolicited telephone call to Plaintiff

and members of the Do Not Call Registry Class within a 12-month period without their

prior express consent to receive such prerecorded calls. Plaintiff and members of the Do

Not Call Registry Class never provided any form of consent to receive prerecorded calls

from Defendants, and/or Defendants do not have a current record of consent to place

prerecorded calls to them.

       89.       Defendants violated 47 C.F.R. § 64.1200(d) by initiating calls for

telemarketing purposes to residential and wireless telephone subscribers, such as Plaintiff

and the Do Not Call Registry Class, without instituting procedures that comply with the

regulatory minimum standards for maintaining a list of persons who request not to

receive telemarketing calls from them.

       90.       Defendants have, therefore, violated 47 U.S.C. § 227(c)(5) because

Plaintiff and the Do Not Call Registry Class received more than one prerecorded call in a

12-month period made by, or on behalf of, Direct Energy in violation of 47 C.F.R. §

64.1200, as described above. As a result of Defendants’ conduct as alleged herein,

Plaintiff and the Do Not Call Registry Class suffered actual damages and, under section




                                              22
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 23 of 24. PageID #: 23




47 U.S.C. § 227(c), are each entitled, inter alia, to receive up to $500 in damages for

such violations of 47 C.F.R. § 64.1200.

        91.    In the event that the Court determines that Defendants’ conduct was

willfull and knowing, it may, under 47 U.S.C. § 227(c)(5)(C), treble the amount of

statutory damages recoverable by Plaintiff and the other members of the Do Not Call

Registry Class.

                                 PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Roberta Lindenbaum, individually and on behalf of the

Classes, prays for the following relief:

        A.     An order certifying this case as a class action on behalf of the Classes as

               defined above; appointing Lindenbaum as the representative of the Classes

               and appointing her attorneys as Class Counsel;

        B.     An award of actual and statutory damages to be paid into a common fund

for the benefit of Plaintiff and the Classes;

        C.     An order declaring that Defendants’ actions, as set out above, violate the

TCPA;

        D.     An order requiring Defendants to disgorge any ill-gotten funds acquired as

a result of its unlawful telephone calling practices;

        E.     An order requiring Defendants to identify any third-party involved in the

prerecorded calling as set out above, as well as the terms of any contract or compensation

arrangement it has with such third parties;

        F.     An injunction requiring Defendants to cease all unsolicited prerecorded

calling activities, and otherwise protecting the interests of the Classes;



                                                23
  Case: 1:20-cv-02731-DCN Doc #: 1 Filed: 12/08/20 24 of 24. PageID #: 24




       G.      An injunction prohibiting Defendants from contracting with any third-

party for marketing purposes until it establishes and implements policies and procedures

for ensuring the third-party’s compliance with the TCPA;

       H.      An award of reasonable attorneys’ fees and costs to be paid out of the

common fund prayed for above; and

       I.      Such further and other relief as the Court deems necessary.

                                     JURY DEMAND

       Plaintiff requests a trial by jury of all claims that can be so tried.

                                               ROBERTA LINDENBAUM, individually
                                               and on behalf of Classes of similarly
                                               situated individuals,


Dated: December 8, 2020                        By:    /s/Adam T. Savett
                                                        One of Plaintiff’s Attorneys

                                               Adam T. Savett (VA73387)
                                               adam@savettlaw.com
                                               Savett Law Offices LLC
                                               2764 Carole Lane
                                               Allentown PA 18104
                                               Telephone: (610) 621-4550
                                               Facsimile: (610) 978-2970

                                               Attorneys for Plaintiff and the Putative
                                               Classes




                                              24
